Citation Nr: 0840731	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to September 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2004, 
the veteran testified at a hearing before a Decision Review 
Officer at the RO.  A transcript of this hearing is of 
record.  The case was previously before the Board in December 
2005 and September 2007 when it was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's December 2005 and September 2007 remands noted 
that the veteran had testified at his hearing and reported to 
his VA doctors that he had right ear surgery in 1998.  He has 
stated that the private physician who performed the surgery 
opined that his hearing loss resulted from noise exposure in 
service and that he believed the physician put this opinion 
in writing.  At the hearing, he indicated that he could 
provide records from his 1998 surgery and consultations, but 
that he thought the claims file already included such 
evidence.  He had not been specifically advised that the 
claims file did not include such records.  

The Board's December 2005 remand instructed the RO/AMC to 
send the veteran a letter asking him about these treatment 
records and providing him with releases for these records so 
the RO/AMC could secure them.  Letters sent pursuant to the 
December 2005 remand were returned as undeliverable.  To 
ensure the veteran received the requisite notice, the 
September 2007 remand instructed the RO/AMC to send him a 
letter asking him to identify all sources of treatment or 
evaluation he received for hearing loss prior to June 2001 
and noted that "records generated in conjunction with the 
veteran's 1998 right ear surgery and any medical opinions 
generated at (or prior to) that time" were of particular 
interest.  It also asked the RO/AMC to advise him of the 
criteria of 38 C.F.R. § 3.158(a).  Section 3.158(a) states 
that where evidence requested in connection with an original 
claim is not furnished within one year after the date of the 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Id.  

The November 2007 letter asked the veteran to identify 
treatment received for hearing loss prior to June 2001, but 
did not specify that records from his 1998 ear surgery were 
of particular importance.  Additionally, this letter did not 
advise the veteran of the criteria of § 3.158(a).  A remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  While the Board regrets 
further delay in this case, since the RO has not 
substantially complied with the September 2007 remand 
instructions and these records may offer pertinent evidence 
in support of the veteran's claim, the Board has no choice 
but to remand the case again. 

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a 
letter, at his current address of record, 
that asks him to identify all sources of 
treatment or evaluation he received for 
hearing loss prior to June 2001 and to 
provide releases for records of such 
treatment or evaluation.  Of particular 
interest are the records generated in 
conjunction with the veteran's 1998 right 
ear surgery and any medical opinions 
generated at (or prior to) that time.  In 
conjunction with this development, the 
appellant must be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should obtain complete records of all 
such treatment and evaluations from all 
sources identified by the veteran.  If 
any records sought are unavailable, the 
extent of the search for the records, and 
the reason for their unavailability 
should be noted for the record.

2.	The RO should undertake any other 
development suggested as a result of the 
veteran's response, to include arranging 
for a VA examination.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




